GRAY, J.,
dissented.
I respectfully dissent from the majority holding.
The exact question here presented does not appear to have been before the appellate courts of this State however the right to have the jury polled has been decided in the cases later noticed.
The trial court’s qualification of the bill of exceptions points out the fact that appellants’ request that the jury be polled was made after his formal announcement to the jury that it was discharged from further service. Neither the statute nor the rule provide that the request must be made before the announcement that the jury is discharged. There is no contention that the jury had dispersed or had left the jury box. The fact that the trial court asked the jury, “Is this your verdict?” and each of the jurors in unison said “Yes” was only a determination by the court that no juror dissented as provided by Rule 293, Texas Rules of Civil Procedure.
In 1857, in Hancock v. Winans, 20 Tex. 320, 325, Judge Wheeler considered the right of parties to have a jury polled when by consent of the parties the jury had returned a sealed verdict to the clerk in recess, although not formally discharged, had dispersed and afterwards had come into court to have their verdict published. He stated the question to be whether:
“it is the right of a party to have them polled to ascertain, not whether it was their verdict when sealed and returned to the clerk, but whether they are still of the same mind. This, it is conceived, is a very different question from that of the right to poll the jury when their verdict is returned by them into court without their having been permitted to disperse.”
Judge Wheeler cited authorities and noted that in some States the practice of polling juries was not permitted while in others if not in most of them the practice obtained:
“and I apprehend it is there generally recognized as a matter of right. It is believed to have been generally so treated in practice in this state, at least in criminal cases, although the point has not been authoritatively determined.”
In Leverett v. St. Louis, S. F. & T. Ry. Co., Tex.Civ.App., 266 S.W. 589, er. dis., it was held to be error to deny a request for a poll of the jury in the manner provided by statute. In Wells v. Lone Star S. S. Co., Tex.Civ.App., 1 S.W.2d 925, er. ref., it was held that the right to poll the jury is a matter of right to the parties to the suit and is not one resting wholly in the discretion of the trial court. It was there held that it was reversible error to deny a timely request for such a poll. In Watchtower Mut. Life Ins. Co. v. Davis, Tex.Civ.App., *83999 S.W.2d 693, 695, no writ history, counsel made a motion, prior to the discharge of the jury, that the jury be polled. This motion was overruled and the jury was told to go home and report to the central jury room the next morning however it appears the jury was discharged. The next morning the jury was brought into court and polled. The court discussed Art. 2206, supra, and its predecessor Art. 1979 and as to the poll conducted the morning after the jury was discharged concluded that the poll should be taken within a reasonable time after the request but while the jury was still empaneled in the case. In holding that the trial court erred in denying the request (made prior to jury’s discharge) the court said:
“Regardless of the motive that prompts a party to request the polling of the jury, he is entitled to have it done. The trial court has no discretion in granting the request. There is no requirement that a reason for such request shall be given. A party is entitled to know definitely that each juror assents to the verdict as returned. It has been held that ‘unanimity of the verdict, freely assented to, is the principle involved.’ Hancock v. Winans, 20 Tex. 320; Leverett v. St. Louis, S. F. & T. R. Co., Tex.Civ.App., 266 S.W. 589 (writ of error dismissed) ; Wells v. Lone Star S. S. Co., Tex.Civ.App., 1 S.W.2d 925, 927 (writ refused); Boyer v. Maloney, 27 Ohio App. 52, 160 N.E. 740; Lipscomb v. Cox, 195 N.C. 502, 142 S.E. 779.”
The Supreme Court having adopted Rule 294 supra without incorporating any language evidencing any intent that it should be construed in a manner different from the construction placed by the courts on its source, Art. 2206, supra, I think such prior decisions are controlling and that polling the jury is a matter of right to the parties to the suit and that it is reversible error for the trial court to refuse a timely request made for that purpose.
Concededly at the time that appellants’ request was made the jury was still in the jury box and there was no occasion to reassemble the jury.
The right of a trial court to reassemble a jury after discharge for the purpose of amending a verdict has been before the appellate courts of this State. The authority to amend a verdict is now given by Rule 295, Texas Rules of Civil Procedure, the source of which Rule is Art. 2207.
In Sigal v. Miller, Tex.Civ.App., 25 S.W. 1012, 1013, the action of the trial court was approved when he recalled a jury “while the most of them were still in the court room” resubmitted the cause to them and requested that they compare the description of lots as contained in plaintiffs’ petition with the description of said lots as contained in their verdict.
In Kansas City, M. & O. Ry. Co. v. Treadwell & Wilkison, Tex.Civ.App., 164 S.W. 1089, er. ref., the verdict was received, the jury had been discharged and had retired from the courtroom. In about ten minutes the jurors were brought into the courtroom and were instructed to retire and correct their verdict. It was held error was not committed. Again in El Paso Electric Co. v. De Garcia, Tex.Civ.App., 10 S.W.2d 426, a jury was recalled and retired to examine their verdict and requested to advise the court whether the verdict was the one they wished to render. This action was held proper. However it is now held that a trial court has no authority to reassemble a jury after it “has been discharged and its members have separated.” Burchfield v. Tanner, 142 Tex. 404, 178 S.W.2d 681, 683. The court there cites and quotes from Caylat v. Houston, E. & W. T. Ry. Co., 113 Tex. 131, 252 S.W. 478, 483, wherein the court supported its holding with the statement:
“The only consideration of public policy involved in denying a correction in a clear case of clerical mistake is the expense' and delay incident to a new *840trial. We regard this consideration of minor importance when contrasted with the innumerable evils which would inevitably follow in the wake of a rule of procedure which would beget the hope of obtaining a final adjudication of the rights of the parties upon a verdict established by the testimony of jurors after they had been discharged from their official duties, had separated, and had been afforded the opportunity freely to converse with the interested parties, their counsel, and their friends. We are clearly of the view that the safer and more salutary rule is to deny a correction in such cases, and to order a new trial as the full measure of relief against the mistake.”
Numerous annotations relating to the question are found in 66 A.L.R. at page 536 et seq.
Although the cases last cited, supra, pertain to a different rule and statute from the rule considered here they are authority for the statement that it appears that a trial court has jurisdiction over a jury for the purpose of amending or correcting its verdict until the jury has been discharged and its members have separated. Such rule is applicable to the facts here. Since the decision in Hancock v. Winans, supra, that the parties may poll the jury as a matter of right a century has passed and, so far as we have been able to determine, no appellate court in Texas has held to the contrary. This fact together with the further fact established by the Caylat case and other decisions, supra, that a trial court may exercise control over a jury until it has been discharged and the jurors have separated are such long established rules that: “Courts should be very slow to overturn the rules long established for the protection of litigants * * *.'' Commercial Standard Ins. Co. v. Miller, Tex.Com.App., 48 S.W.2d 618, 621. Quoted with approval in Burchfield v. Tanner, supra.
I attach no importance to the fact that, as shown by the qualification of the bill of exceptions, twice in the proceedings the trial court paused for a sufficient time for a request for a poll of the jury to be made. There was nothing to suggest to counsel whether the pause was for the benefit of the jury or for some other purpose. The purpose was known only to the trial court. Indeed if counsel had made his request during either pause it might just as well he argued that he interrupted the proceeding then in progress.
Moreover the right of the parties to poll the jury is given by Rule 294. Its object is “to obtain a just, fair, equitable and impartial adjudication of the rights of litigants.” Rule 1. Smirl v. Globe Laboratories, 144 Tex. 41, 188 S.W.2d 676. Here appellant was denied the right to determine that the jury’s verdict was “freely assented to” and for which reason I would reverse the judgment of the trial court and remand the cause.